 Case: 1:16-cv-08303 Document #: 421-3 Filed: 02/09/21 Page 1 of 19 PageID #:8121




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

T.S. et al.,                                   )
                                               )
        Plaintiffs,                            )
                                               )
        v.                                     )       1:16-cv-08303
                                               )
TWENTIETH CENTURY FOX, et al.,                 )       Hon. Rebecca Pallmeyer
                                               )
        Defendants.                            )

                  PLAINTIFFS’ STATEMENTS OF ADDITIONAL FACTS

        1.      The JTDC is a large, five-story, rectangular building. It is set up in an atrium plan

with children are housed on pods in the building’s third, fourth, and fifth floors. Exhibit 1;

Exhibit 2. Pods contain rooms for individual residents, which open to an enclosed common area

somewhat larger than a two-car garage and features several bolted-down tables as well as a

guard’s desk. Exhibit 1; Exhibit 3 at 36-37; Exhibit 5. Between each pod and the atrium area is a

corridor that is used for communication between the pod and the rest of the JTDC. Exhibit 4.

        2.      During the Empire filming at issue in this case, it housed more than 300 children,

nearly all between 12 and 18 years of age. Exhibit 6; Exhibit 4 ¶ 27.

        3.      The interiors of the JTDC’s third, fourth, and fifth floors are strictly for

confinement, Exhibit 1, and recreation and education are not offered there. Exhibit 4 ¶¶ 64-67,

69-70. Instead, services for the youth are offered on the building’s lower floors. Exhibit 4;

Exhibit 1; Exhibit 7 at 38-40.

        4.      There is a large, open-air courtyard on the building’s third floor that is divided

into three portions and is the only venue for outdoor recreation. Exhibit 2; Exhibit 1.




                                                   1
 Case: 1:16-cv-08303 Document #: 421-3 Filed: 02/09/21 Page 2 of 19 PageID #:8122




       5.      The second floor houses a number of classrooms, game rooms, a media lab, a

chapel venue, and a library. This is where the bulk of services are offered, including educational

services for the children, commissary and “game” rooms, library access, media labs, visitation,

and enrichment programs such as “Free Write.” Exhibit 8 at 51-53, 55-64, Exhibit 2; Exhibit 7

at 38-40; Exhibit 4 ¶¶ 64-67, 69-70.

       6.      The first floor has two auxiliary gymnasiums. Otherwise, it consists of public

areas that are off-limits to the JTDC’s residents. Exhibit 2; Exhibit 8 at 72-74.

       7.      Because of the JTDC’s layout, the children are transported each day from their

pods to the service venues on the building’s lower floors, requiring considerable resources.

Exhibit 4 ¶¶ 64-67; Exhibit 21 at 132-33; Exhibit 9 at 21-22. Ensuring that residents can leave

their small rooms is so important to the JTDC’s mission that it has a contingency plan to ensure

that the children are permitted to attend out-of-pod activities even if the JTDC finds itself short-

staffed. Exhibit 9 at 17-18.

       8.      The restrictive conditions of pod confinement compound the negative impact of

incarceration on the children incarcerated in the JTDC. The physical layout of each pod most

closely resembles the layout of a typical adult prison housing unit, and consequently the more

time that is spent in these restrictive and monotonous conditions, the worse the negative

psychological impact of incarceration and the higher the risk of violence among residents.

Exhibit 4 ¶ 65; Exhibit 10 ¶¶ 8, 30.

       9.      Getting time off of the pod is beneficial to residents for psychological reasons,

including a change of scenery, going to school, going to the gym, getting fresh air. Exhibit 11 at

177-78. Daily outdoor exercise also helps control anxiety, nervousness, manic episodes, and

depression among facility residents. See id. at 56-57; Exhibit 12.



                                                  2
 Case: 1:16-cv-08303 Document #: 421-3 Filed: 02/09/21 Page 3 of 19 PageID #:8123




   10.

         a.    T.S. was confined to his pod for school for at least one day. PL Ex. 106 ¶ 15. T.S.

was confined to his pod for LME at least one day. PL Ex. 106 ¶¶ 13, 14. T.S. was confined to

his pod missing Free Write at least one day. PL Ex. 106 T.S. had visitation with his mother in a

setting that afforded less privacy. PL Ex. 106 ¶ 16. T.S. lost “break rec” on all school-break

days in June and August. See PL Ex. 101.

         b.    Q.B. lost visitation with his grandmother one day, when she came to visit but

there were fewer available tables. See PSOF ¶ 43; PL Ex. 105 ¶ 13. Q.B. was confined to his

pod for recreation at least one day. PL Ex. 105 ¶¶ 13, 14. He lost “break rec” on all school-break

days in June and August. See PL Ex. 101.

         c.    H.C. was confined to his pod for at least 24 hours because of filming. PL Ex. 107

¶ 10. H.C. was confined to his pod for school at least one day. PL Ex. 107. H.C. was confined

to his pod missing Free Write at least one day. PL Ex. 107. H.C. lost “break rec” on all school-

break days in June and August. See PL Ex. 101.

         11.   The JTDC offers scheduled visitation for all detained children with their families.

Each “Center” within the JTDC had a visitation time slot; during that time parents and guardians

could visit with their children. Visitation occurred in a room on the JTDC’s second floor that

contained 12 tables, spaced far enough apart to provide privacy for each child who was visiting

with his or her family members. Exhibit 4 ¶¶ 81-83; Exhibit 10 ¶ 30(e).

         12.   On May 28, 2015, a Fox location scout named Jonathan Klemke called the JTDC

to ask if Fox could scout the facility as a filming location for Empire. Exhibit 13 at 23-24;

Exhibit 14 at 22-23. Klemke the JTDC called because Fox wanted a realistic prison setting in

which to film certain scenes for its upcoming season of Empire. Exhibit 24 at 1. Klemke had



                                                 3
 Case: 1:16-cv-08303 Document #: 421-3 Filed: 02/09/21 Page 4 of 19 PageID #:8124




seen a satellite image of the JTDC and saw that it had an open exercise yard, which was called

for in the Empire “prison” episodes that were to be filmed. Exhibit 14 at 19, 24.

       13.     Klemke was a highly capable location scout, and Fox regarded him as such.

Exhibit 15 at 70.

       14.     In the previous season of Empire, Fox had filmed scenes for Empire at the Cook

County Jail, but officials changed their policies. When Empire’s location manager called about

filming for the second season, the Jail explained it had decided only to allow in film crews that

advanced the Jail’s operations—not commercial filming. Exhibit 15 at 69, 82-83. Upon hearing

of the changed policy, Fox abandoned the possibility of filming at the Jail. Id. at 69.

       15.     There were some deactivated correctional facilities available in Joliet, which

would have been the “runner-up” to the JTDC, Exhibit 15 at 72, but those facilities had fallen

into disrepair, on a tour Fox determined that they had effectively been “destroyed” by vandalism,

and were “dangerous.” Id. at 83.

       16.     Fox also shot Empire scenes on a soundstage in Chicago, but its practice was not

to build such sets unless they were to be used on a regular, recurring basis, whereas the “prison”

scenes that Fox ultimately filmed at the JTDC were set to appear only in two episodes. Exhibit

15 at 48. The JTDC was also a desirable location because it was conveniently located close to

Fox’s soundstage, which was nearby. Exhibit 16. Fox became even more attracted to the JTDC

as a filming location after touring because it fit aesthetically with Empire’s cinematic needs. Id.

       17.     Filming in county buildings like the JTDC was vastly cheaper than other

locations—the County’s rate for using the JTDC (and its other buildings) was $1,500 per day,

Exhibit 15 at 172; Exhibit 17 at 8179, by way of comparison, renting out a single private

condominium for filming cost Fox upwards of $8,000 per day for the rental alone. Exhibit 18.



                                                 4
 Case: 1:16-cv-08303 Document #: 421-3 Filed: 02/09/21 Page 5 of 19 PageID #:8125




       18.     Dixon invited Klemke to scout the JTDC that same day, and when Klemke

arrived at the JTDC early that afternoon, Dixon personally gave him a tour of the facility.

Exhibit 14 at 23, 27. When Klemke arrive on May 28, he toured the facility extensively. He

toured the JTDC’s second floor and became familiar with its layout. He also toured the JTDC’s

upper “Pod” floors, taking photographs both of pods and elevated photographs of the JTDC’s

open courtyard and the “ring” atrium structure of the pods on the upper floors. Exhibit 14 at 46;

Exhibit 19; Exhibit 20. Klemke toured the second floor and saw detainees being transported

between activities. Exhibit 14 at 25.

       19.     It was evident to Klemke during the tour that the second floor was lined with

classrooms and that he expected the JTDC’s school to be in session. Exhibit 14 at 69-70.

Contrary to claims by Klemke, id., Dixon never told Klemke that school was out in the summer.

Exhibit 21 at 71. Klemke also expected the yards to be closed to detained youth during the

filming, and that he knew there was no other place for the kids at the JTDC to go outside. Exhibit

21 at 110.

       20.     Fox had developed a code of conduct for filmmaking, which admonished that “we

should not expect everyone in the surrounding environment to alter their lives just to

accommodate the needs of film production.” Exhibit 22 at 2182. The City of Chicago’s own

regulations, of which Fox was aware, had similar admonishments. Id. In addition, Fox film

budgets contain a standard line-item for “neighbor payments” for people affected by the filming,

which can run up to $10,000 per day in affluent areas like a condominium building in the South

Loop. Exhibit 15 at 55-56, 169; Exhibit 18.

       21.     On June 2, 2015, Klemke followed up his scouting tour with an email to Dixon,

which he forwarded to Breen on June 5. Exhibit 16. Klemke’s June 2 email is the only



                                                5
 Case: 1:16-cv-08303 Document #: 421-3 Filed: 02/09/21 Page 6 of 19 PageID #:8126




contemporaneous written assessment by Fox of the likely impact that a film crew would have on

the JTDC’s operations. In the email Klemke noted that he hoped Fox would not interfere with

the JTDC’s operations “too badly,” which might be feasible because Fox would only film for

“two days or so.” Id. Even so while film crews usually numbered around 80 people, Klemke

proposed that most of those people could be kept outside of the facility in order to “limit” the

persons going inside to around “30 people total.” Id.

       22.     Leonard Daniels (Empire’s director) and Brady Breen (Empire’s location

manager) toured the facility on June 11 and met with Dixon. Exhibit 25. Breen knew that the

JTDC provided spaces for the children to read and use computers on the second floor. Exhibit 15

at 63-64. Breen acknowledged that Fox would take over pods 3A and 3B, but he did not know

where the children in those pods were placed during filming. Id. at 65. Even though he was never

told the exact recreation schedule for the yards, Breen understood that they were set aside for

youth to play there. Id. at 64-65.

       23.     After the June 11 tour, Fox secured agreement to use the large chapel room on the

building’s second floor as a “lunch and holding location,” as well as the JTDC’s library. Exhibit

19. The number of days for filming had expanded to occupy nearly an entire week in June, plus

several more days for the return filming session in July. Exhibit 25. Fox’s film crew was in the

hundreds, requiring restructuring of the facility’s operations. Exhibit 27.

       24.     Fox brought in and spread through the facility a semi-trailer worth of equipment,

Exhibit 31, which resulted in additional restrictions on the movement of staff and detainees.

Exhibit 7 at 57-60. the JTDC had “minimized” movement for both residents and staff on both

the second and third floors to keep them out of Fox’s way. Exhibit 7 at 56-57.




                                                 6
 Case: 1:16-cv-08303 Document #: 421-3 Filed: 02/09/21 Page 7 of 19 PageID #:8127




       25.     After Dixon approved Fox’s use of the he directed his subordinates to deal with

the paperwork. Exhibit 29 at 15, 19. It was the County’s practice not to send its standardized

lease agreement until use of the use of the facility had already been agreed to; Alonzo told

Kruzel which areas of the JTDC Fox and Dixon had agreed that Fox would lease, and Kruzel

then plugged in those areas and the times and dates into a standardized lease contract that the

County maintained for such leases. By contrast, paragraph 1(D) of the lease, the “no-disruption”

clause, was a boilerplate term that was standard in County leases. Exhibit 29 at 34-35; compare

Exhibit 30 ¶ 1(D); Exhibit 100 ¶ 1(D).

       26.     Neither Dixon nor anyone else who exercised operational control of the JTDC

signed the lease agreement, and Dixon regarded the lease agreement as a “technical” matter of

little consequence. Exhibit 25. While Lee Daniels, who directed the scenes filmed at the JTDC

had decided where in the JTDC the show would be filmed, had no knowledge of the clause or

whether there was an agreement at all that the filming would not disrupt the JTDC’s operations.

Exhibit 103 at 95.

       27.     The alterations needed to accommodate Fox’s filming needs required a

“restructuring” of the facility’s operations, Exhibit 27, along with props and enough filming

equipment to fill a semi-trailer to the roof. Exhibit 31.

       28.     Pursuant to the Lease Agreement, Fox took over the entire yard for the entire

filming period, even though it filmed only in one part of the yard. There was a concern about

youth jumping over the partitions. Exhibit 14 at 55. Fox required total silence to film, and kids

on the yard would disrupt the silence. Id. at 83-84; Exhibit 15 at 91. Fox employees had JTDC a

JTDC employee he needed to keep the detained youth quiet for the filming. Exhibit 33 at




                                                  7
 Case: 1:16-cv-08303 Document #: 421-3 Filed: 02/09/21 Page 8 of 19 PageID #:8128




159:18-161:17. Fox also allowed debris to remain in the yard after filming was over, indeed it

was the last portion of the JTDC to be cleared. Exhibit 34; Exhibit 39; Exhibit 36.

       29.     Fox filmed in one of the JTDC’s pods, and was given another pod to store its

equipment. Exhibit 33 at 60:4-61:2; Exhibit 37. These were two of the JTDC’s three “Alpha’’

intake pods, where newly-arrived residents are screened and assessed upon admission. Exhibit 33

at 41:11-16; Exhibit 38 at 264:3-18. In order to accommodate Fox those pods had to be closed.

Id.

       30.     Fox needed large parts of the second floor for staging and filming. It used

JTDC’s as a staging, break, and lunch area for Empire’s film crew and the large number of

extras. The JTDC’s library was repurposed as another Empire break room. Exhibit 94 pp 21-22.

And Fox repurposed several classrooms for its own use. Id. The chapel and the library were on

the opposite side of the second floor from the JTDC’s entrance, and it was planned that Fox

personnel would be walking in and out of the JTDC throughout the day. Exhibit 39 at CCSAO

7787. Fox additionally had set aside the JTDC’s specialized visitation room on the second floor

as well. Exhibit 27.

       31.     To accommodate Fox’s needs, JTDC management set about “modif[ying]”

programs “to use available space.” Exhibit 40. As the JTDC’s recreation supervisor put it, “I will

coordinate pod activities instead of yard movement.” (Exhibit 41.) These moves, which

amounted to “restructuring” the JTDC’s operations. Exhibit 42.

       32.     The yard was the only place where youth could go outside while they were

detained at the JTDC. Exhibit 43 ¶ 17; Exhibit 33 at 80:2-14. As Defendants have conceded,

outdoor recreation and programs were eliminated for all JTDC residents so that Fox could use

the yards for filming. Exhibit 44 at 17; Exhibit 33 at 75:1-9; 80:15-21; 130:22-131:1.



                                                8
 Case: 1:16-cv-08303 Document #: 421-3 Filed: 02/09/21 Page 9 of 19 PageID #:8129




       33.     The JTDC’s Nancy B. Jefferson (“NBJ”) school operates year-round, with short

breaks in June and August. Exhibit 21 at 71:8-10; Exhibit 45. The NBJ’s classrooms are located

on the JTDC’s second floor, and by written policy, instruction is to occur there. Exhibit 46;

Exhibit 45; Exhibit 33 at 84:5-8. During the July filming, school was in session, and to

accommodate Fox’s use of the facility, no detainee was permitted to leave their pods for school.

Exhibit 47; Exhibit 33 at 130:6- 16; Exhibit 38 at 244:18-22.

       34.     During the June and August filming periods when school was on break. See

Exhibit 48. The JTDC would normally provide additional recreation off the pods, either in the

existing recreation spaces or on the second floor, often through tournaments among pods. See,

e.g., Exhibit 49. This extra school-break recreation was intended for all the detainees in the

JTDC, not just those with good behavior records. Exhibit 50 ¶ 5. With the Empire restrictions,

however, these opportunities were eliminated. See Exhibit 51 (“I do have several concerns

[about the June Empire filming]. One of which is the timing. This was the first week our

residents were on summer [i.e., school] break. It is during this time that the use of the school area

and yards is helpful in allowing them to burn off some of their energy.”)

       35.     Pursuant to written JTDC policies at least one hour of large muscle exercise

(“LME”) recreation must be provided to children at the JTDC every day, off the pod. See, e.g.,

Exhibit 49; Exhibit 46. Absent exigent circumstances, no such recreation is scheduled for the

JTDC’s pods. Exhibit 46; Exhibit 43 ¶13(c)(i). By placing the yards off limits, however,

Defendants reduced the number of recreation spaces from five (the three outdoor yards plus two

indoor gyms) to the two indoor gyms only. Exhibit 43 ¶¶ 18, 32. For safety, each recreation

space can be used only by one pod at a time. Exhibit 21 at 132:5-10. With this limitation, there

were simply not enough off-pod spaces and time slots for every pod to use. Exhibit 43 ¶ 18. The



                                                 9
Case: 1:16-cv-08303 Document #: 421-3 Filed: 02/09/21 Page 10 of 19 PageID #:8130




result was inevitable. As one manager summarized, “Recreation was limited to the gyms and to

the sections [i.e., the pods],” instead of the yards. Exhibit 27.

       36.     Detainees were kept on their pods for the Empire filming. See, e.g., Exhibit 54

(“4A/R1 given large muscle recreation on living pod 4A due to yards being closed from

“Empire” filming”); Exhibit 55 (“The beginning count was 16 AT’s. Residents were on the pod

due to filming in the facility.”); Exhibit 56 (“The residents participated in Pod Rec due to the

yards being closed for the taping of the Empire.”); Exhibit 57 (resident grievance stating, “WE

NEED RECK[.] we haven’t had reck in day’s[.] Fuck the empire just cause there here doesn’t

mean we don’t gotta have reck”). See also Exhibit 43 ¶¶ 14-23, 30-32.

       37.     Pursuant to written policy, the JTDC provides “a comprehensive and varied

system of structured program activities designed to develop pro-social thinking and behavior

patterns.” (Exhibit 53.) These programs range from courses on nutrition, to writing and self-

expression, to programs to combat sexual exploitation. Exhibit 10 ¶ 29. The programs also draw

detainees off the pods, typically to facilities such as the library, the media room, and different

classrooms on the building’s second floor (though some, like “Karma Garden,” are offered on

the outdoor yard). Exhibit 58.

       38.     In order to accommodate Fox’s filming needs, off-pod enrichment and

rehabilitation programs were eliminated. See, e.g., Exhibit 59 (email informing Chicago Alliance

Against Sexual Exploitation that its program had been cancelled: “They are filming the show

Empire and all of the programming has been cut”); Exhibit 60 (email regarding cancellation of

the University of Illinois nutrition education program, noting that “[u]nfortunately they cancelled

all programming this week,” and later, “we had to cancel last week” because of “filming the TV

show Empire”); Exhibit 61 (explaining to volunteer that the following week was not available



                                                  10
Case: 1:16-cv-08303 Document #: 421-3 Filed: 02/09/21 Page 11 of 19 PageID #:8131




because “[t]he building is shut down next week (again) due to Empire filming their show here.”);

Exhibit 62 (“And just a reminder that there is no Free Write this week, due to Empire.”); Exhibit

63 (“Empire will be back and filming at the JTDC. We will not have any programming next

week.”) Where programs were cancelled, substitute programming was not arranged and missed

sessions of the cancelled programs were never made up. Exhibit 88 at 52; Exhibit 7 at 52, 64-65.

       39.     The JTDC has designated, repurposed classrooms on its second floor where

detainees are given periodic breaks to purchase items from the commissary or to engage in

activities like ping pong and video games. Exhibit 4 ¶¶ 67, 76. These activities are in addition to,

and separate from, LME. Exhibit 43 ¶ 31, Exhibit 49. Because Fox was using much of the

second floor, however, many commissary and game sessions were eliminated. See Exhibit 47 at

OAG7030 (reflecting “no commissary” for certain centers because the area closed for Empire).



       40.     To close Pods 3A and 3B for Fox’s use, Exhibit 66; Exhibit 2, JTDC staff

transferred Alpha around the facility. Exhibit 66 (“[w]e need to transfer At Least 14 residents

(allowing us to close 3A) throughout the facility.” (emphasis in original)). This caused

numerous pods in the JTDC to become overpopulated. The JTDC’s pods were built as 18- or 16-

bed units, depending on their location in the facility. Ex. 5. However, the JTDC’s written policies

provide that in order to ensure safety, the functional operating capacity of the pods is 14 or 12

residents, respectively. Exhibit 67; Exhibit 4 ¶¶ 53-54.

       41.     To make up space for Fox, the JTDC had to “fill up” the other pods in the facility

“with 15 and 16 residents each.” Exhibit 68 (“Filming for a television show begins next week.

As a result, the capacity on the pods throughout the facility will go up . . . .”); Exhibit 54 (“[L]et

the Staff know that the population caps for all of the pods are raised to 16.”). Numerous pods



                                                  11
Case: 1:16-cv-08303 Document #: 421-3 Filed: 02/09/21 Page 12 of 19 PageID #:8132




were overpopulated. See, e.g., Exhibit 56 (showing pods with 15 or 16 residents each); Exhibit

55 (reflecting 16 residents “on the pod due to filming in the facility.”). Overpopulated pods

compromised the safety of the entire JTDC facility. Exhibit 4 ¶¶ 53-54, Exhibit 60; Exhibit 10

¶ 38.

        42.    The JTDC’s dedicated visiting room has twelve tables, which are spaced far

enough apart to ensure that twelve different detainees can simultaneously visit their families in

privacy, which is critical to their value in mitigating the psychological impact of incarceration

because a parent may be the only person who a teen can confide in during their detention.

Exhibit 46; Exhibit 10 ¶ 30(e). Detainees have two one-hour visiting slots per week. The visiting

slots are organized by center, and each pod has set times when visits to children housed on that

center are allowed. Exhibit 72 at 56-59.

        43.    To accommodate Fox’s desire to film in the visitation facility, visitation was

moved to a different room. The classroom only had enough space for eight visits, meaning only

eight visit slots per hour instead of twelve in the visiting room. This meant that each visiting

hour permitted only eight visits instead of the normal twelve. Exhibit 47. And privacy between

detainees and their visitors was reduced. Exhibit 73 at 43-44; Exhibit 72 at 64.

        44.    The JTDC has a behavior economy, Exhibit 74; Ex. 54, which awards points to

residents for good behavior, and allows residents to advance to higher “levels” for sustained

good behavior. This gives detainees a sense that they are being treated fairly, and that pro-social

behavior is recognized and reinforced. See Exhibit 4 ¶¶ 74-77; ECF 236-1 Exhibit 10 ¶ 30(d);

Exhibit 74. It also is important for safety, as the pro-social reinforcement reduces the risk of

violence among detainees. Exhibit 4¶¶ 74-78; Exhibit 10 ¶ 30(d); Exhibit 75 at 187.




                                                 12
Case: 1:16-cv-08303 Document #: 421-3 Filed: 02/09/21 Page 13 of 19 PageID #:8133




       45.     The Empire restrictions effectively eliminated rewards for good behavior, which

eliminated incentives for good behavior and eliminated the perception of fairness that the

behavior economy was designed to generate. Exhibit 4 ¶ 78; Exhibit 10 ¶ 39. The destruction of

a perception of fairness increased the negative psychological impact of incarceration on the

JTDC’s detainees. Id.

       46.     Lee Daniels would not have agreed that kids could meet stars as a condition of

filming. Exhibit 103 at 77-78.

       47.     The only interactions between Empire stars and detainees to result from the

filming were: (1) Chris Rock spoke to a group of approximately 24 youth in a single session for

approximately 30 minutes during the June filming, and (2) Terrence Howard held a single

session similar to the Rock session after the filming. Exhibit 79 at 221; Exhibit 76. Many

detainees were unhappy with the Rock event. Exhibit 7 at 94; Exhibit 77 at 79-82. Terrence

Howard came back on a single occasion after the filming, for a similar meeting. Exhibit 79 at

205-06; Exhibit 9 at 47. Aside from Rock and Howard, there were no interactions between any

of Empire’s cast or crew and any detainees at the JTDC. See Exhibit 79 at 176, 208-09, 216-17,

221.

       48.     Prominent people regularly meet with children at the JTDC. These have included

members of the Chicago Bulls and Chicago Bears, Congressman John Lewis, Congresswoman

Maxine Waters, Cook County Board President Toni Preckwinkle, and numerous other

luminaries, including prominent writers and artists, all of whom have visited the JTDC to meet

and talk with the young people housed there. Exhibit 9 at 44-45; Exhibit 101 at 57-58; Exhibit

78 at 6. These persons did not arrive at the JTDC with large entourages that would upend the

JTDC’s operations. Exhibit 101 at 57; Exhibit 9 at 45.



                                               13
Case: 1:16-cv-08303 Document #: 421-3 Filed: 02/09/21 Page 14 of 19 PageID #:8134




       49.     Dixon brought his wife to the filming, Exhibit 79 at 151-52, and then directed his

administrative assistant to ask Empire’s location manager to bring all the stars to his office

before filming began. Exhibit 80.

       50.     Dixon instructed his administrative assistant to add that any break room for

Empire’s stars would be in his own office suite. Exhibit 80. This was justified on privacy

grounds, but there were numerous other areas of the facility that, while far away from Dixon’s

office, had already been blocked off for filming that could have been used instead. Exhibit 81 at

38-41; 51-53. After the stars entered Dixon’s office, he and other staff came there to get pictures

with them. Exhibit 5.

       51.     Dixon cleared out his calendar on days that Empire came to film. Exhibit 82.

Dixon secured unusually frequent opportunities to interact with the show’s stars, which he was

able to do because the show required so many permissions to access different parts of the

building. Exhibit 15 at 116-17. Other senior staff also sought for their own opportunities to

meet with stars, with Dixon “working” opportunities to get audiences with them. Exhibit 85.

Fox acquiesced to these requests, arranging a large meet-and-greet between senior JTDC

administrators and the show’s stars in the JTDC’s library. Exhibit 32.

       52.     Dixon got photos with all of Empire’s stars, see Exhibit 79 at 314-15; Exhibit 83,

but besides Rock and Howard he did not ask any of them to meet with the youth detained at the

facility. Exhibit 79 at 119. Dixon said he did not ask Chris Rock to speak with kids after the

June filming because he did not see him again, Exhibit 79 at 221-22. But Dixon took

photographs with Rock during the August filming. Exhibit 84.

       53.     When Fox contacted Dixon to ask permission to come back for an unplanned film

shoot in August, Dixon demanded a director’s chair for himself. Exhibit 98; Exhibit 85. After



                                                 14
Case: 1:16-cv-08303 Document #: 421-3 Filed: 02/09/21 Page 15 of 19 PageID #:8135




the request was made, one of Dixon’s subordinates emailed another privately, “Tell Brady Breen

[Fox’s location manager], if Dixon approved this [the August filming] he will need to get Dixon

a directors chair,” to which the other responded, “10-4.” Exhibit 86. Thereafter, Breen took the

chair request seriously, and had a director’s chair custom made for Dixon. Exhibit 87 at 21.

       54.     Dixon only invited select staff to meet the stars. Exhibit 79 at 209. Other staff

was excited about the filming because of overtime pay. Nearly everyone at the JTDC signed up

for overtime during the filming. Exhibit 33 at 118-19.

       55.     The filming had a negative impact on the youth at the facility. Exhibit 7 at 91,

96-100. During the Empire filming there was more tension, stress and anxiety on the JTDC’s

residential pods. Exhibit 43 ¶¶22. This was because the children were unable to move as much,

had lost their routines, and felt cooped up. Id. Numerous youth were upset about the filming,

particularly the lack of movement that had been imposed on them. Exhibit 7 at 91, 96-100.

Others felt both locked in and troubled that as incarcerated young people, they were confined to

their pods to facilitate the filming of a movie. Exhibit 88 at 65-69.

       56.     In July 2015, Professor Thomas Geraghty contacted Dixon, saying he had heard

about the filming and expressing concern that the detainees’ movement was being restricted to

make it possible. Exhibit 89. Dixon responded several days later with a letter assuring Geraghty

the filming had had “no effect” on the JTDC’s programs other than “change the location” where

programming was provided. Id. Dixon assured Geraghty that the detainees had received

“regular” programming and schooling, and listed two programs that had not been cancelled for

the filming. Id.

       57.     After sending the letter Dixon, to Gergahty, Dixon mocked Geraghty in an email

to one of his family members, Exhibit 90; Exhibit 79 at 248-49, and told another relative that



                                                 15
Case: 1:16-cv-08303 Document #: 421-3 Filed: 02/09/21 Page 16 of 19 PageID #:8136




Geraghty was trying to “squeeze [money] out of the county” with more litigation in the Doe

case. Exhibit 91. Shortly after receiving it Geraghty wrote back to Dixon, “Thanks for your

response. I’m very glad to hear that the filming of Empire has been a positive experience for the

kids at the Detention Center.” Exhibit 92.

       58.     On August 7, Breen wrote to Dixon explaining that Fox needed to re-shoot

several scenes, and proposed that Fox would come back to the JTDC on August 12. Exhibit 93.

Dixon forwarded the request to Alonzo, the JTDC’s in-house counsel, asking what she thought.

Id. Alonzo answered, “I don’t advise having them come back before the Doe party meeting on

8/20,” to which Dixon responded, “Agreed.” Id. Alonzo said she gave this advice because the

Doe meeting was a lot of work. But Dixon did not remember that preparing for the Doe meeting

involved a lot of work. Exhibit 79 at 278:6-12. Notably, August 20, 2015 was the date that

Judge Holderman’s active monitoring of the facility terminated. Exhibit 4 ¶ 22; Exhibit 99.

       59.     Restrictive incarceration of children and adolescents may at times be necessary,

but it is psychologically harmful to them. See Exhibit 4 ¶ 28; Exhibit 10 ¶¶ 21, 30. Confinement

to more restrictive spaces with fewer activities—particularly “day rooms” like the JTDC’s

pods—magnifies that psychological harm. Exhibit 10 ¶ 6. In contrast, more time off the pods and

more activities—especially access to outdoor recreation—mitigates the psychological harm that

incarceration imposes on young people. Id. ¶ 9.

       60.     More time spent restricted to the pods means more negative impact on detainees

and more psychological harm from incarceration. This is true for every juvenile; more restriction

equals more harm. For this reason, numerous JTDC programs— school, enrichment activities,

exercise, recreation, commissary, etc.—are purposefully scheduled to take place off the pod.

Exhibit 10. ¶ 30(a).



                                                  16
Case: 1:16-cv-08303 Document #: 421-3 Filed: 02/09/21 Page 17 of 19 PageID #:8137




       61.      Increased pod confinement, reduced opportunities for structured programming,

and the total elimination of access to outdoor space and fresh air are harmful to youth and

increase the harms to juveniles that are caused by detention. Exhibit 4 ¶ 9.

       62.      It is the practice of guards to use additional pod confinement, such as the

cancellation of off-pod recreation, as punishment designed to deter misconduct by detainees and

maintain order and safety on the pods. Exhibit 43 at ¶ 13.

       63.      Dixon refused Fox’s request to film in the infirmary. See, e.g., Exhibit 96; ECF

88 ¶ 43; Exhibit 100 ¶ 1(A). The infirmary filming was cancelled when, a few days before

filming there, the infirmary filming plan was sent to Josie Mabale, the head of the infirmary, who

was told to “plan accordingly.” Exhibit 97. The infirmary filming thereafter was cancelled that

same day, upon which Mabale expressed thanks for the cancellation. Id.

       64.      T.S., Q.B., and H.C. have testified that in their perception the responses to sick

call requests were indeed delayed during the filming. Exhibit 73; Exhibit 72 at 106-07; Exhibit

77 at 125-28.

       65.      The Empire lockdowns, particularly additional pod confinement and

overpopulation, endangered the safety of the JTDC’s detainees by making physical violence

among them more likely. See Exhibit 4 ¶¶ 8, 44, 52, 53, 64, 78; Exhibit 10 ¶¶ 6, 30(c)-(d), 38.

       66.      Daniels testified that he “absolutely” “would [have] want[ed] to know” that the

JTDC’s residents could not access their classrooms during filming, Exhibit 103 at 97, 101, that it

would have mattered to him if the children at the JTDC could not go outside because of the

filming, Exhibit 103 at 100, that he would have wanted to know that kids could not get off their

pods for exercise, Exhibit 103 at 100, and that it would have mattered “[d]eeply” to him that

enrichment programming was cancelled for the filming, Exhibit 103 at 101-02.



                                                 17
Case: 1:16-cv-08303 Document #: 421-3 Filed: 02/09/21 Page 18 of 19 PageID #:8138




       67.     A person in the yard could not see through the glass into the pods, so he was left

only with a “feeling” that residents were allowed to watch. Exhibit 103 at 99.




February 9, 2020                                  Respectfully Submitted,
                                                  /s/ Stephen H. Weil

                                                     Stephen H. Weil – weil@loevy.com
                                                     Jonathan I. Loevy – jon@loevy.com
                                                     Michael I. Kanovitz – mike@loevy.com
                                                     Sarah C. Grady – sarah@loevy.com
                                                     Loevy & Loevy
                                                     311 N. Aberdeen Street
                                                     3rd Floor
                                                     Chicago, IL 60607
                                                     312.243.5900

                                                     Attorneys for Named Plaintiffs T.S. and Q.B.




                                                18
Case: 1:16-cv-08303 Document #: 421-3 Filed: 02/09/21 Page 19 of 19 PageID #:8139




                                 CERTIFICATE OF SERVICE
        I hereby certify that on February 9, 2021, a true and correct copy of the foregoing was
filed electronically. Notice of this filing was sent by operation of the Court’s ECF electronic
filing system to all parties indicated on the electronic filing receipt. Parties may access this filing
through the Court’s electronic filing system.

                                                       /s/ Stephen H. Weil




                                                  19
